Motion Granted in Part; Appeal Dismissed and Memorandum Opinion filed
August 2, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00373-CV


                RADHA KRISHNA ORGANIZATION, Appellant

                                         V.

        CERTAIN UNDERWRITERS AT LLOYDS, LONDON, Appellee

                     On Appeal from the 10th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 19-CV-1486


                          MEMORANDUM OPINION

        This is an appeal from a judgment signed April 22, 2022. On June 28, 2022,
appellant filed an unopposed motion to dismiss the appeal. See Tex. R. App. P.
42.1.

        The motion is granted in part and we dismiss the appeal. The court will tax
costs against appellant pursuant to Tex. R. App. P. 42.1(d).

                                  PER CURIAM

Panel consists of Justices Zimmerer, Spain and Poissant.